 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, remain,or to refrain from becoming orremaining members of any labor organization,except to the extent that such right maybe affected by the provisos in Section 8(a) (3) of the Act.C & C INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board'sRegional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago, Illinois,Telephone No. 828-7572.APPENDIX BNames and dates of employees laid of}(1)NamesDatesof Employeesof LayoffNamesDatesof Employeesof LayoffN. Flores----------------Jan.11F. Holmes ---------------Jan. 18R. Campbell-------------Jan.11E.Miranda--------------Jan. 18L.Nykoden-------------Jan.11A. Stanevich-------------Jan. 18E. Miranda ---------------Jan.11R. Pumphrey-------------Jan. 25A. Stanevich-------------Jan.11L.Nykoden ------------- Feb. 10R. Rivera ---------------Feb.1R. Pumphrey------------Feb. 10J. Johnson---------------Feb.1Names and dates of employees reprimanded(2)NamesDateof Employeesof ReprimandNamesDateof Employeesof ReprimandF.Holmes --------------- Jan.4R.Rivera --------------- Jan.4F.Rodriguez ------------ Jan.4J.Habinka -------------- Jan.4N.Flores --------------- Jan.4J.Johnson --------------- Jan.4P.Bakei ---------------- Jan.4E.Kerley --------------- Jan.4A.Stanevich ------------- Jan.4C.Davis ---------------- Jan.7E.Miranda -------------- Jan.4R. Pumphrey ------------- Jan.8R. Campbell ------------- Jan.4R.Montanel -------------Jan.8S.Garcia ---------------- Jan.4L. Garcia ----------------Jan.11L. Nykoden -------------- Jan.4NoTe.-AlI dates 1965.Corrie Corporation of CharlestonandChauffeurs,Teamsters andHelpers Local No.175, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.9-CA-3559.April $8, 1966DECISION AND ORDEROn January 7, 1966, Trial Examiner Rosanna A. Blake issued herDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certain158NLRB No. 49. CORRIECORPORATION OF CHARLESTON469affirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.'Pursuant ,to Section 3 (b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its powersin connection with this case to a three-member panel [Members Fan-ning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no ' prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the brief, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.2[The Board adopted the Trial Examiner's Recommended Order.]' Respondent has requested oral argument.Because, in our opinion,the record, theTrial Examiner'sDecision,and the exceptions and brief adequately set forth the issuesand the position of the Respondent,this request is hereby denied.3Having adopted the Trial Examiner's findings that Respondent engaged in conductviolative of Section 8(a) (1), (3),and (5)of the Act,we deny Respondent'smotion todismiss the complaint,filedwith exceptions and supporting brief.TRIAL EXAMINER'S DECISIONUpon a charge filed on April 27, 1965, by Chauffeurs, Teamsters and Helpers LocalNo. 175, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, the General Counsel, acting through the Regional Director forRegion 9, issued a complaint on June 18, 1965, in which it was alleged that the CorrieCorporation of Charleston had engaged in conduct which violated Section 8 (a)( 0,(3), and(5) of the National Labor Relations Act. - In its answers and at the hearing,Respondent admitted certain allegations of the complaint,such as the commerce alle-gations, but denied having committed any unfair labor practice.After due notice, a hearing was held before Trial Examiner Rosanna A. Blake atCharleston, West Virginia, on August 19 and 20, 1965. All parties were representedand were given full opportunity to present evidence,to examine and cross-examinewitnesses,to argue orally,and to file briefs.The parties waived oral argument.Counsel for the General Counsel thereafter filed a brief as did counsel for Respondent.Having considered the record as a whole, the demeanor of the witnesses while testi-fying, and the briefs, I make the following: 1FINDINGS OF FACT1.JURISDICTIONAL FACTS AND CONCLUSIONS;THE LABOR ORGANIZATION INVOLVEDThe Corrie Corporation of Charleston is a West Virginia corporationengaged inthe wholesale hardware and building supply business in Charleston and Nitro, WestVirginia.In the 12 months prior to theissuanceof the complaint, a representativeperiod, the Company had a direct inflow of products in interstate commerce valued inexcess of $50,000, which were purchased and received by it at its locations in WestVirginia directly from points outside the State of West Virginia.On the basis of the above undisputed facts, the Respondent admits and I find thatCorrie Corporation of Charleston is an employer engaged in commerce and in opera-tions affecting commerce within the meaning of Section 2(2), (6), and (7) of the Act.Respondent also admits and I find that Chauffeurs, Teamsters and Helpers LocalNo. 175, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America is a labor organization within the meaning of Section 2(5) ofthe Act.All credibility determinations made herein are based in part upon my observation ofthe demeanor of the witnesses while testifying. 470DECISIONS OFNATIONAL' LABOR" RETATIONS BOARDIT.THE ALLEGED UNFAIR LABOR PRACTICESA. The company's management, its employees and their relationshipwith other Corrie corporationsThe Corrie Corporation of Charleston, at times referred to as the Company or theRespondent, is a family owned and controlled business.George B. Come, who is81 years old, is the Company's president and his son, Howard Thomas Corrie, is vicepresident, treasurer, and general manager.The Company's main building has asalesroomin the front and the rest of it is divided into a shop in which door units arefabricated and a warehouse area which is designated warehouse 1.The Corries havetheir glass-enclosed office just off the salesroom.Warehouse 2 is located about 50 feetbehind the main building and warehouse 3 is about 75 feet behind the second.building.All are served by a public address system.At all times material herein, there were 11 persons, in addition to the Conies, onthe Company's payroll.Two of the eleven were salesmen whose work was directed byFloor Manager Daniel F. Jones. These men were paid a salary plus a commission,they did not punch the timeclock and were not paid for overtime except in "specialcases," as, for example, during yearend inventory periods.There were also one ormore "office" employees.In addition, there were five hourly paid employees who punched the timeclock andwho received overtime pay.Two of them, Phillip Davis and Robert Oscar Penning-ton, worked in the shop; i.e., they fabricated the door units.The other three hourlypaid employees, Carl Owen Neal, Anthony Steven "Steve" Matthews, and OwenHaynes worked in the warehouses; i.e., they filled orders and maintained the stock.The shop and warehouse employees work under the supervision of Shop ForemanErnest Casdorph who is paid a salary plus a commission and who does not punch thetimeclock.Casdorph testified without denial that he directs the work of both the shopand warehouse employees, schedules their work, including overtime, assigns the shopemployees to warehouse work, if necessary, without consulting with the Conies, andhas the authority to and does in fact recommend the hiring and discharge of bothshop and warehouse employees.The record also discloses that Casdorph's recom-mendations are usually accepted by the Corries. In view of the above undisputedfacts, I find that Casdorph was (and is) a supervisor within the meaning of Section2 (11) of the Act.The shop and warehouse employees and Supervisor Casdorph do not actas sales-men andthe salesmendo not work in either the shop or warehouse although theyoccasionally go to the warehouse to get a door handle or other small item for acustomer.Another family corporation operatesa storeand warehouse at Parkersburg, WestVirginia, which is about 79 miles from Charleston.A third family corporate oper-ates a similarbusinessin Nitro, West Virginia, which is about13 milesfrom Charles-ton.3(The Nitro store did not open until May 15, 1965;i.e.,not untilabout 3 weeksafter the events hereinissue.)The driving time between Charleston and Parkersburgisabout 1 hour and 40 minutes and between Charleston and Nitro is about 20minutes.Thereisa managerat both Parkersburg and Nitro, each of whom supervises theday-to-day operation at his location.The local managers "set" the schedules anddirect the work of the employees at their stores.The timecards for the hourly paidemployees are kept at the local stores but are forwarded to Charleston where the pay-checks are prepared and signed by one of the two Corriesnamedabove.Each store(or corporation) has its own bank account and separate inventories are taken at eachlocation once a month and at the end of the fiscal year. Although all door units soldat Parkersburg and Nitro are fabricated at Charleston, it appears that each corpo-ration purchases manyitems, suchas locks and door handles, directly from suppliers.There were six employees at Parkersburg including the manager.Two of the sixwere warehousemen, one was a cashier, and the others were salesmen. There wereseven employees at Nitro at the time of the hearing in August;i.e.,a manager, acashier, and an undisclosed number ofsalesmenand warehousemen.No fabricatingisdone at either Parkersburg or Nitro and there are no "shop" employees at eitherlocation.3Howard Thomas Corrie is generally referred to in the record as Thomas Corrie andwill be so referred to hereinS The Charleston corporation owns the Nitroland andbuilding whichit rents to theNitro company. CORRIE CORPORATION OF CHARLESTON471It is undisputed that the warehouse employees at each location have the sameduties and skills, that their rates of pay are the same, and that all are covered by thesame insurance plans.(The same appears to be true of the salesmen at the threestores.)Although there have been joint sales meetings at Charleston, there is no'claim that any joint meetings of the hourly paid employees have ever been held.A truckload of door units and perhaps other items is delivered to Parkersburg aboutonce a month by Charleston employees.They usually return to Charleston as soonas the truck is unloaded but Vice President Thomas Corrie said that they might stayover a few hours and help in the warehouse if business was brisk.However, therewas no documentary evidence that this had ever in fact occurred. In late 1964 orearly 1965, the Charleston employees spent a day or perhaps a day anda half installinga new display in the salesroom at Parkersburg .4 For several weeks before the Nitrostore opened, Charleston employees helped put up shelves and built displays in thesales area.(Although it is not completely clear, the record suggests that this workwas done evenings and weekends.)When Charleston employees actuallyperformwork (other than the delivery of goods) at Parkersburg and/or Nitro, they remainon the Charleston payroll but the Parkersburg or Nitro corporation is "charged" for-their "time" by means of an accounting adjustment.The Parkersburg manager asked to be and was transferred permanently to theNitro store and a Charleston warehouseman likewise requested and received a per-manent transfer to Nitro.With the above exceptions,there has been no interchangeof employees between the various locations.5On the other hand, the policies of all three corporations, including labor policy.are set by the Corries,and are uniform.The merchandise and prices are the sameat all three locations,newspaper advertisements are prepared in Charleston and listall three locations.6Most of the "office" work for all three companies, such as thepreparation of paychecks and the issuance of bills, is done at Charleston.However,each corporation pays its share of the costs by means of periodic bookkeeping adjust-ments which also occur when the companies deem it desirable to "trade" money and/or merchandise.Although the Parkersburg and Nitro stores keep some records, themajor bookkeeping is done at Charleston by an independent accountant and all threecorporations are represented by the same attorney.B. The discharge of three employees on April22, 19651.The employees join the Union and are dischargedCarl Owen Neal was hired by the Company in early September 1964 and wasassigned to the shop.He is 6 feet,10 inches tall and because of his height had trou-ble working at tables designed for shorter men.After about 2 months, i.e., sometimein November 1964, Neal requested and was given a transfer to the warehouse. Rob-ertOscar Pennington and Anthony Steven Matthews were hired in mid-February1965.Pennington was assigned to the shop and Matthews to the warehouse.On or about April 19, employee Carl Neal talked to a union steward at a nearbyplant about getting a union organized at Corrie.Thereafter, a meeting was arrangedfor after work on April 21 at a restaurant on the same street as Corrie's main build-ing.7At about 5:30 p.m., Neal, Steve Matthews, and Oscar Pennington met UnionRepresentative Robert D. Jackson at the restaurant and asked to join the Union.Jackson gave them application forms but none of the three men had the $12 mem-bership fee and Jackson agreed to meet them at the same place, at 7:30 a.m. the nextmorning.Neal, Matthews, and Pennington met Jackson on the morning of April 22and paid their membership fees and Jackson signed their applications and gave them* Vice President Thomas Corrie indicated that the Charleston employees might haveinstalled display units at Parkersburg on other occasionsPresumably, the Charlestonemployees also made deliveries to Nitro after the store opened there and they might alsoinstall new displays at the latter location.6President George Corrie stated in his prehearing affidavit, "There is no interchange ofor transfer of employees between Charleston and Parkersburg "9One advertisement appears in the Charleston papers for the Charleston and Nitrostores.The same advertisement appears, usually the following week, in the Parkersburgpapers.7The restaurant is on the opposite side of the street about 265 feet from the Corriebuilding.I find that, as a practical matter, the Corries are not able to see the restaurantfrom their office. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceiptsfor their membership fees.8 Jackson told the men to ask the other twoemployees, Davis and Haynes, to join the Union and said that he would see Mr. Cowielater that day.The men reported to workat 8 a.m., their regular starting time. Neither Neal,Matthews, Pennington, nor Union Representative Jackson claimed that anyone fromthe Company, other than "Linda," saw Jackson and the employees either after workon April 21 or before work the next morning. Similarly, none of the four assertedthat either of the Corries knew that Jackson was a union representative and, there-fore,might have suspected that the three employees were interested in the Unioneven if the employees and Jackson had been seen talking together.The absence ofsuch testimony indicates that none of the four was willing to testify falsely in order tostrengthen the General Counsel's case and it is a major reason why I have creditedthe testimony of the four men concerning the events on April 22.Sometime before 10 a.m. Neal talked to both shop employee Davis and warehouseemployee Haynes about joining the Union, telling each of them not to mention the-conversation to anyone.Pennington, also a shop employee, talked to Haynes aboutthe Union and Matthews also talked to Haynes but could not recall talking to Davis.According to Pennington, he asked Davis to go along with himself, Neal, and Mat-thews in joining the Union.Neither Davis nor Haynes agreed to join.Davisexplained that he was going to be inducted into the Army and, in themeantime, wasgoingto Colorado for a vacation.Haynes replied that he would have to talk to hiswife first .9Casdorph has his own business and was Davis' employeras well ashis supervisor.Sometime before 10 o'clock that morning, Matthews saw Casdorph and Davis walk-ing toward the office.Casdorph did not testify about when he first learned about theunion activity, did not state that he knew nothing about it prior to the discharges,and did not deny having gone to the office that morning with Davis.About 10:20 a.m., i.e., a few minutes after the coffee break, Vice President ThomasCowie discharged Neal, Matthews, and Pennington, gave them their checks whichincluded payment through that day, and told them that they were free to leave at anytime.Admittedly, Corrie did not give the employees any reason for his action andeach of the employees testified, without denial, that he had no opportunity to askwhy he was fired because Corrie walked away after he handed them their checks.Neal promptly called Union Representative Jackson and told him what had hap-pened. Jackson told Neal,inter alia,to try to get an explanation for the dischargesand a few minutes later, they saw President George Corrie and asked why they hadbeen fired.It is undisputed that Corrie answered, "Your work is unsatisfactory,"threw up his hands, and left.The Company's explanation for the discharges is setforthinfra.2.The Company's explanations for the dischargesBoth President George Corrie and Vice President Thomas Corrie (but not Super-visor Casdorph) testified that they did not know, prior to the discharges, that therehad been any union activity by or on behalf of the employees.8Neal testified that "a secretary" named "Linda something . . . came over" to therestaurantand had a cup of coffee or chocolateNeal's testimony clearly implies that"Linda" was employedby Respondent and it did not deny that it had a secretary namedLinda.AlthoughI assume that"Linda" worked for the Respondent, there is no evidencethat she knew Jackson or that he was a union representative8 Neal testified that Matthews was present when he talked to Davis but Matthews couldnot recallhaving talked to Davis either along with Neal or otherwiseI am convincedand find thatHaynes' wasmistaken when he testified that Neal talked to him about theUnion on April 21.Nor do I credit Haynes' testimony that he told Neal that he wasnot interested in the Union. I am convinced that Haynes was unwilling to admit, in thepresence of the Corries, that he did not refuse flatly to have anything to do with theUnion.As a matter of fact, Haynes testified that he denied having talked to any union"official" when he was questioned by President George Corrie shortly after the discharges.However, according to President Corrie, Haynes admitted to him that the "fellows" had"approached" him. (Seeinfra.)Although Haynes was a witness for the General Counsel,he was still employed by the Company and had been subpenaed by the General Counsel.Haynes appeared to resent his role as a witness for the General Counsel and seemed deter-mined not to testify to anything which might damage the Company unless he had madesimilar statements in his prehearing affidavit.Apparently, Davis was in the Army andwas unavailableas a witness CORRIE CORPORATION,OF CHARLESTON473In addition, the Corries contended that the men were discharged for cause, that,in fact, Supervisor Casdorph had recommended the discharge of Matthews and Pen-nington several weeks earlier (but not on April 22) but that nothing had been donebecause the Corries were busy getting the, Nitro store built and ready for the May 15opening.'0 , However,. Supervisor Casdorph did not enumerate at the hearing thereasons he gave. when he recommended the discharge of Matthews and Penningtonand insisted: that Vice President Thomas Corrie never gave him "a definite reason"for the discharges and did not tell him "exactly" why the men were fired.Whenasked if Thomas Corrie ever talked to him and gave him "any kind ofa reason" forthe discharges, Casdorph answered "No."Later, Casdorph stated that Corrie nevermade any "direct statement" to him about the reasonor reasonsfor the discharges.Casdorph was also asked the source of the reasons he enumerated in his affidavit andanswered, "I have no....My assumption, sir."A separate reason was given for the discharge of each man although Matthews,allegedly, was guilty of the same rule violation which was, assertedly, the primaryreason for Neal's discharge.a.The discharge of Carl NealCoffee is provided in a room in the left-hand, rear corner of the main building andthe morning coffee break is from 10 to 10:15 a.m. Carl Neal, a warehouse employee,had been told not to take "the whole warehouse crew," i.e., himself, Matthews, andHaynes, to coffee at the same time thereby leaving the warehouses unattended.Although Thomas Corrie was unsure of the dates, he asserted that Neal and Mat-thews had gone to coffee at the same time in the past and claimed that he saw themin the coffee room together on the morning of April 22 and that, as a result, onlyHaynes was left in the warehouse.Although Haynes was an experienced warehouseemployee, he had worked for the Company only about 3 weeks and, allegedly, mighthave trouble finding items requested by the salesmen.Corrie also saw SupervisorCasdorph and shop employee Pennington in the coffee room but, admittedly, saidnothing to any of the men.However, he asserted that he decided immediately todischarge warehouse employees Neal and Matthews and shop employeePenningtonalthough there was no reason why the latter could not go to coffee with the others.Corrie's explanation for deciding to discharge Pennington also was, "so I thoughtwhile we were doing it we would just do the whole thing, because Neal and Penning-ton are very good friends.Neal had gotten Pennington his job there."Thomas Corrie first testified only that he told his father, President George Corrie,what he was going to do and his father told him to do whatever he wanted to do.However, he later testified, "I told [George Corrie] the circumstances, . . . that Italked to Carl Neal a number of times about [going]up in the coffee room, andleaving the warehouse unattended. I said that it has gone as far as it can go, andunless he objected to' it, I was going to write their checks and get rid of them."(He did not assert that he mentioned his reason for including shop employeePennington.)George Corrie was asked, in turn, if Thomas Conic explained why he had decidedto discharge the men; he replied, "Well, I already knew."He went on to say thatThomas Corrie "told me why .... We [had] talked about it before."He admitted,however, that Thomas Corrie "didn't go through the details," and repeated, "I alreadyknew."He finally admitted that Thomas Corrie "did not explain" why he wanted todischarge the men and that he asked Thomas Corrie no questions.George Corriewas then asked the following questions and gave the following answers:Q.Mr. REYNOLDS: But the effect of his words were, "Father, I am going tofire them" and you said all right.That was the extent of the conversation?A. That was it.Q. Therefore, he didn't tell you that he was firing these men because theyleft the warehouse unattended?A. These things had been piling up, sir.Q.My question to you, sir, was he did not tell you that he was firing thembecause the warehouse had been neglected?A. No, he didn't."10Casdorph was asked why he did not recommend the discharge of Neal and answered,"Air. Neal's father and Mr. Corrie are good friends.That is the only reason I can thinkof at [this] time."11 Since Thomas Corrie testified originally that he only told his father what he was goingto do, I credit George Corrie's testimony set forth above 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDThomas Corrie had the checks preparedimmediately and gave them to the menbetween 10:20 and 10:30 a.m., under thecircumstancesset forth previously.Neal and Pennington denied that Matthews was in thecoffee areawhile they werethere and Matthews testified that he did not go to coffee that day but stayed in ware-house 1 painting a display table.12Haynes, who was subpenaed by the GeneralCounsel, said that Neal and Matthews "went in there on [the] coffee break." 13 Itis clear, however, that all. Haynes could say of his own knowledge was that Neal andMatthews left warehouse 2 and were not in that building at any time during thecoffee'break.(It is not even clear that he actually saw Neal and Matthews enterthe main building in which warehouse 1 and the coffee room are located.) In otherwords, the fact that Neal and Matthews went into the main building does not provethat both of them went into the coffee room. Since Haynes did not assert that heactually saw Neal and Matthews in the coffee area at any time during the break, histestimony is not in conflict with that of Neal and Pennington, i.e., that Matthews didnot enter the coffee room at any time during the break, or with that of Matthews;i.e , that he remained in the warehouse area of the main building at all materialtimes.Supervisor Casdorph, who was called by the General Counsel, first testified thatNeal and Matthews were in the coffee room at the same time but later added theywere there, "as far as [he could] remember."However, Casdorph stated in his pre-hearing affidavit that he could not recall whether or not Matthews was there. Inview of this conflict between Casdorph's testimony and his affidavit, I do not credithis testimony that Matthews was in the coffee room and conclude that none of histestimony concerning disputed facts is reliable.However, my conclusion that Mat-thews was not in the coffee room is based in considerable part upon the undisputedfact that Casdorph was in the coffee room and Thomas Corrie's admission that hesaw Casdorph at the same time he [allegedly] saw Neal and Matthews there.Casdorph was the supervisor of the warehouse employees and I assume that, assuch, be was aware that Neal and Matthews were not supposed to be in the coffeeroom at the same time.Also,' as supervisor, he was atleastas responsible as Nealfor seeing that Neal and Matthews did not leave the warehouse "unattended." None-theless, there is no claim that Casdorph ordered either Neal or Matthews back to thewarehouse as he surely would have done if he had seen them together in the coffeeroom.Similarly, there is no evidence that Vice President Corrie reprimandedCasdorph for permitting Neal and Matthews to violate instructions. In other words,Casdorph's failure to order one of the two men back to the warehouse and Corrie'sfailure to reprimand Casdorph for permitting them to remain in the coffee roomtogether are major reasons why I find that Matthews was not in the coffee roombetween 10 and 10:15 a.m. on April 22.Although Vice President Corrie admitted that it was not a major factor in hisdecision to discharge the men, he noted that one of them was in the coffee roomfor a few minutes after 10:15; i.e., stayed there after the end of the coffee break.14When it was pointed out to Corrie that the rule requiring someone to stay in thewarehouse at all times meant that one of the warehouse employees would have to goto coffee later than the others and, therefore, stay there after 10:15, Corrie answered:Haynes had been-or rather, he [hasn't] been mentioned in this whole deal.Haynes was the one that wasn't due in there.[Emphasis supplied.]This testimony is difficult to reconcile with Respondent's basic claim that Neal andMatthews were not supposed to go to coffee at the same time and raises a questionas to whether Neal and Matthews violated the rule by leaving the warehouse attendedby Haynes only, even assuming that they in fact did so.15 (If "Haynes was the one13Neal testified that he was waiting on a customer at 10 o'clock and, as a result, didnot go for coffee until perhaps 5 minutes after 10According to Neal, as he left, hetoldMatthewstowatch the warehouse.Matthews recalled no such statement by Nealbut he was just as certain as Neal andPenningtonthat he was not in the coffee areathat morning.13 As notedsupra,Haynes appeared anxious to say nothing at the hearing that woulddispleasethe Corries14Penningtontestified that he remained behind briefly to gather up the dirty cups'aCurrie's testimony suggests that after Haynes was hired, the rule prohibiting Neal andMatthews from going to coffee at the same time was no longer applicable.Corrie testifiedthat he warned Neal about leaving the warehouse unattended on several occasions duringthe previous "three or four weeks, five or six weeks" or perhaps "three or four monthsOn April 22, Haynes had been working for the Company for only about 3 weeks. CORRIE CORPORATION OF CHARLESTON475that wasn't due there," this would explain why Casdorph did not order either Nealor Matthews back to the warehouse, even if they were in the coffee room together,and why Corrie did not reprimand Casdorph for permitting both men toremain inthe coffee room.)It is undisputed that Haynes stayed in warehouse 2 throughout the coffeebreakunattended.Although, as notedsupra,Haynes had many yearsof experience in'similar warehouses, be had worked for Respondent only about 3 weeks and probablywas not fully familiar with all of the items and where they were located. But withhis experience, Haynes would be likely to learn the stock more quickly than anemployee with no knowledge of such merchandise. In any event, there was a publicaddress system by which Haynes could have asked for and obtained help quickly.Finally, the discharge of Neal and Matthews meant that Haynes'would have to fillorders full time with the help of newly hired employees.After Corrie had stated that Neal was discharged for leaving the warehouse unat-tended, Respondent's counsel pointed out that there were other reasons for Neal'sdischarge.Thereafter,Corrie listed other complaints about Neal although headmitted that the coffee break situation was the "thing that brought thewhole thingto a head," that it was the final "straw" and that Neal probably would not have beendischarged but for the fact that he and Matthews were in the coffee area atthe sametime on April 22. - Among the other reasons mentioned by Corrie were that Nealhad "created a hassle a time or two" by claiming thata salesmanhad not made outan order correctly,16 that he was not accurate in his loading, that he "took over thedirection" of the other two warehousemen which "wasn't hisdeal" because "He wasa warehouseman just like the rest of them." 17Corrie also asserted that Neal wouldstand around and watch, rather than work, and on one occasion, about the first ofApril, left the shop to attend to some personal business.Corrie also described Neal'sdifficulties in the shop, between September and November 1964, due to his height.Finally, Corrie noted that Neal had smoked in the warehouse in disregard of instruc-tions and posted notices.However, it is clear that Corrie did not know about thesmoking until after Neal was discharged.Nonetheless, be claimed at one point thatthe smoking was a "contributing factor" in his decision to discharge Neal.b.The discharge of MatthewsThomas Corrie testified that Matthews was hired as a salesman"trainee" (althoughMatthews seemed unaware of this fact)and was assigned to the warehouse tofamiliarize himself with the stock.However,according to Corrie,Matthews did not"develop" and did not use his free time to learn the inventory.Corrie also claimedthatMatthews made errors in loading but he admittedly did not see the loadingsheets but was only told about the errors by the salesmen.Although each ware-house employee initials the orders he fills, no erroneous sheets initialed by Matthews(or Neal)were introduced into evidence.Matthews testified that he gave a cus-tomer the wrong door the first or second day he worked for the Company and Icredit his testimony that there had been no complaints about his work.Corrie also mentioned that about 30 days before his discharge,Matthews leftearly one day.However, Corrie admittedly did not mention the matter to Matthewsalthough he did speakto Nealabout it.Finally, Corrie sought to explain Matthews'discharge on April 22 on the groundthatMatthews was just as guilty as Neal of leaving the warehouse"unattended."11 Corrie did not hear the "hassles" himself and no salesman was called as a witness.Corrie later stated that the differences between Neal and the salesmen occurred five orsix times and had been more numerous during the 5 or 6 weeks before Neal's dischargeNeal testified that he had told the salesmen a number of times that he could not filleveryone's order at the same time.17 The record discloses that Neal taught the new warehouse employees how the ware-houses were operated and that he often told them what to do and that they obeyed hisinstructionsHowever, unlike Supervisor Casdorph, he was an hourly paid employee andpunched the timeclock.He admittedly had no authority to make recommendations aboutchanges in their status and as noted above, his tendency to take over the "direction" ofthe other employees was one of the things Corrie complained about because, as Corrie putit,"He was a warehouseman just like the rest of them " In view of the foregoing facts,I reject Respondent's contention that he was (or may have been) a supervisor within themeaning of Section 2(11) of the Act. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.The discharge of PenningtonAs indicated,supra,Corrie could point to nothing Pennington did on April 22 oreven that week which caused him to discharge Pennington his only explanation beingthat he "thought while we were doing it we would just do the whole thing, becauseNeal and Pennington are very good friends .... "Pennington, who was hired about February 15, 1965, admitted that about 1 or 2weeks after he began to work for the Company, he came in one morning eitherdrunk or with such a severe "hang-over" that he asked for and was given permissionto go home. He denied that he ever came to work again in such a condition.Thomas Corrie first testified that Pennington came in "drunk" on "two occasions."The first time, Corrie estimated, occurred about a month after Pennington was hired.He could not recall when the second time occurred and the payroll records werenot produced although he said that he could "find" the date by looking at the pay-roll records.When Supervisor-Casdorph was asked on direct examination if he had ever toldThomas Corrie that Pennington had come to work drunk, he answered that he didso "about a week or so" after Pennington was hired and said nothing which indicatedthat Pennington had been drunk or "hung-over" on any other occasion.On cross-examination, however, Casdorph said that Pennington came to work "numeroustimes" apparently suffering from a hangover and on redirect examination, estimatedthat this happened "every other weekend, at least."After Casdorph had testified,Corrie claimed that Pennington's drinking problem was reported to him "severaltimes" and "it kept, seemingly, getting worse."However,no oneseemed to be ableto recall when it was, in relation to April 22, that Pennington had last come in witha hangover.Having considered the conflicts in Casdorph's testimony about how often Penning-ton came in drunk or "hung-over," and in other respects,is the conflicts betweenCorrie's first testimony on the subject and his testimony after Casdorph was a wit-ness, the conflicts between Casdorph's and Corrie's testimony, and the fact that neitherprovided any details or dates about any hangover except the one shortly after Pen-nington was hired, I doubt that Pennington came in drunk more than once and amconvinced that he did not do so more than twice and that both times occurred manyweeks before April 22.Thomas Corrie admitted that he would not discharge anemployee for coming to work in that condition once.Respondent claimed that Pennington was not careful about his work, that hecould not read a, ruler, wasted material, and that his production was poor. Penning-ton, who was 21 years old and was without actual shop experience when he was hired,admitted that he had troubles during his first few weeks.However, I believe that,as he said, his problems were "ironed out" as he gained experience. In any event,according to Corrie himself, Pennington was discharged on April 22 because Penning-ton and Neal were very good friends and Corrie decided "just to do the whole thing"at the same time.It is undisputed that either the night of April 22 or the next night, Penningtoncalled Thomas Corrie at home and said that "he wanted to come back to work," thathe "felt like he had mistreated" the Corries, and that he would tear up his union cardand vote the other way if they would take him back. Corrie told Pennington thatwhat he did about the Union was his "business" and to call Corrie at the office thenext day.Although Pennington did not call the next day, there is no claim that hewould have been rehired even if he had done so. Pennington explained that he hadbeen drinking because he was "pretty upset" and did not really know what was saidbut that he meant to "apologize" because he felt "sorry" for what he had done orfor himself or, perhaps, both.C. President George Corrie's conversation with employee Haynesafter lunch on April22Warehouse employee Haynes testified that after he returned from lunch onApril 22, President George Corrie asked him if he had talked to any union officialsand he said "No." According to Corrie, it was several days later when he talkedtoHaynes and asked him if "These fellows had approached him, and he said yes."1BAs noted,supra,Casdorph testified that Neal was in the coffee shop although he statedin his affidavit that he did not recall whether or not Neal was thereI believe, therefore,that Casdorph was willing to improve upon the facts in order to assist the Corries CORRIE CORPORATION OF CHARLESTON477Haynes further testified that a couple of days later,George Corrie told him that"If the union got in,itwould break him,or something like that...."Corrie deniedhaving made any such statement to Haynes.r -As indicated,supra,Haynes' demeanor convinced me that he was uneasy abouthaving to give testimony adverse to'the Corries in their presence.As a result, I do,not believe that he would have attributed a statement to President Corrie which thelatter did not make. I therefore credit Haynes' testimony and find that PresidentCorrie told him it would"break" the Company if the Union"got in."Haynes first stated that he had never heard anyone complain to Neal about hiswork "because he was a good worker." He later claimed that Neal"wasn't capableof knowing the job" and that 1 or 2 days after the discharges George Corrie toldhim the dischargees'work had been"displeasing for a long time."However, Haynes.did not quote Corrie as having mentioned the alleged coffeeroom incident.D. The Union's bargaining request and the Company's responseSometime after 3 p.m.on April 22,Union Representatives Robert D.Jackson andWillard Thacker went to the Charleston office and talked with President GeorgeCorrie.Jackson told Corrie that three employees in the warehouse and the shophad chosen to be represented by the Union and Corrie immediately said that "hehad fired the three of them."Jackson replied that he was aware of the dischargesand felt that the men were fired because of their union activity.Corrie answeredthat he knew nothing about a union but Jackson pointed out that when he said herepresented three employees,Corrie replied that"he had fired the three of them"and asked how Corrie knew which employees he [Jackson]was talking about ifCorrie was unaware of any union activity.At this question,Corrie accused Jacksonof calling him a "liar." Jackson assured Corrie that he had no intention of callingCorrie a liar but was only requesting recognition and bargaining on behalf of thewarehouse and shop employees and the reinstatement of the three dischargees.19Corrie asserted that the men had been discharged for unsatisfactory work andthat the Union no longer had a majority.When Jackson asked for some informationabout the discharges,Corrie asserted that Neal had been"meddling in companyaffairs," that he had told"tales" about an employee who was to be sent to the Nitrostore.Jackson could not recall that Corrie gave"any real definite reason"for thedischarge of Matthews and Pennington other than that their work had been unsatis-factory.Finally,Jackson said that he had no alternative but to file an unfair laborpractice charge and Corrie told Jackson to do whatever he saw fit, that it was Jack-son's business.20The only major conflict between the testimony of the union representatives con-cerning this meeting and that of President Corrie is that the latter claimed thatJackson said he "wanted to negotiate a contract. . .for Carl Neal,Matthews, andthis other boy [Pennington]."Jackson is a full-time employee of the Union and I believe that,as such, he wasaware that the Union was obligated to represent and bargain on behalf of all of theemployees in the unit, not just those who had signed cards.Therefore,I do notbelieve that Jackson said he wanted to "negotiate a contract"for Neal,Matthews,and Pennington; i.e., the men who had signed cards.President Corrie, on the other hand, was clearly unfamiliar with the NationalLabor Relations Act and did not understand that the Union was under a duty tobargain for all of the employees in the unit,not just those who had signed cards.As a result,when Jackson said that be wanted to negotiate a contract, Corrie believedthat Jackson was asking to bargain for the employees who had signed cards andunderstood that Jackson was referring to Neal,Matthews,and Pennington just asw The complaint alleges that a unit composed of "All shop and warehouse employees ofthe Respondent at its location at Charleston,West Virginia,excluding all office clericalemployees,salesmen,guards, professional employees and supervisors as definedin the Act,constitute a unit appropriate for the purpose of collective bargaining within the meaningof Section 9, subparagraph(b) of the Act,as amended."The above findings are based on the credited testimony of Robert Jackson.Althoughthere are some minor conflicts between the testimony of Jackson and Thacker,they werein agreement about the only critical and seriously disputed fact . i e,that Jackson did notsay that he represented and wanted to bargain on behalf of Neal.Matthews,and Penning-ton.I do not credit Thacker's testimony that Corrie said that he did not"want any-thing to do with the Union"even though it was undenied. Ithink thatThacker sointerpreted Corrie's attitude and therefore believed that Corrie saidso explicitly 478DECISIONS OF, NATIONAL LABOR RELATIONS BOARDsurely as if Jackson had used their names. In fact, Corrie's interpretationof Jack-son's statementwas probablyso instantaneousthat hebelieved ingood faith thatJackson had named the men 21In a letterdated April 26, Jackson told President George Corrie:This is to confirm our conversation on theafternoonof Thursday, April 22,1965, wherein theundersigned requested recognition for all warehouse and shopemployees employed by Corrie Corporation of Charlestonat 822 PennsylvaniaAvenue, Charleston,West Virginia,excludingguards,office clericals,profes-sionalemployees,salesmenand supervisors, as defined by the LaborManage-ment RelationsAct as amended.As I stated then, I hereby request that you recognize Chauffeurs, Teamstersand Helpers Local Union No. 175 as [the] bargaining agent for the above statedunit of employees.We are willing to use any reasonable means to verify majoritystatus.I hereby request also that Anthony Steven Matthews, Carl Owen Neal andRobert A. [sic] Pennington be reinstated immediately.May I hear from you at your earliest convenience.Jackson received no reply from the Corries but in late April, the Company'sattorney wrote Jackson that he represented the Company and suggestedameeting"to discuss this thing."Sometime later, Jackson and Company Attorney Lopinskymet one or more times.E. Analysisand conclusions1.The discriminatory discharge of employees Neal, Matthews,and PenningtonBefore work on the morning of Thursday, April 22, employees Neal, Matthews, andPenningtonmet Union Representative Jackson at a restaurant near the store, paidtheiruniondues, and Jackson signed the membership authorization cards he had giventhem after work the evening before ata meetingat the same place.An hour or soafter they reported to work, one or more of the three tried to interest employees Davisand Haynesin the Union.Neither agreedto joinalthough Haynes leftthe questionopen.Neal asked bothmen not to mention the conversation to anyone.SupervisorCasdorph has a business of his own and Davis workedfor him as well asfor the Company.At a little before 10 a.m., Casdorph and Daviswere seenwalkingtogether toward Corrie's office.Casdorph did not say when it was that he first learned.about the Union, did not assert that he knew nothing about it until afterthe men weredischarged, and did not claim ' that he didnot mentiontheUnion to the Corriesbefore thedischarges.Between10:20 and 10:30 a.m., Vice President Thomas Corrie discharged Neal,Matthews, and Pennington without giving them a reason.and without giving them anopportunity to ask fora reason.Although the men were paid for the entire day,President George Corrie why they were fired and he said that their work was "unsatis-factory," threw up his hands, and walked away.As set forthsupra,the Companyclaimsthat Neal and Matthews were discharged primarily because they went to coffeetogether between 10 and 10:15 a.m., and that Pennington was includedbecause heand Neal are good friends and in order to do the whole thing at the same time.Although Casdorph was the men's supervisor, he insisted that Vice President Corrienevertalked to him about the discharges and never told him "exactly" or definitelywhy the men were fired. In effect, Casdorph claimed that he did not actually knowwhy the men were fired. Perhaps the Corries thought it better that Casdorph notknow the ieason but, more probably, Casdoiph professed ignorance in order to avoidbeing questioned about what he knew concerning the series of events on April 22.Thomas Conic claimed that, at about 10:20 a.m., he told his father about the[alleged]presence of Neal and Matthews in the coffeeroom and said he wanted todischarge them. (He did not assert that he mentioned that he wantedto includePennington or his reason for doing so.)However, I have credited George Corrie'sdenial that his son said anything to him about Neal and Matthewshaving gone to,coffee at the same time but stated twice that he "already knew" the reason for thedischarges; i.e., that his son did not need to tell him. Since George Corrie "alreadyn It is often difficult for a person to distinguish between the words used and his inter-pretation of them.For example, if a telephone call came for "the president of the Com-pany," the receptionist might testify that the call Ras for "Mr. Corrie" without even.realizing that what she was "quoting" was her own interpretation of the caller's statement.'The Company's workweek ends on Saturday and the employees are paid that day CORRIE CORPORATION OF CHARLESTON479knew," at 10:20 a.m. the reason for the discharges, although his son hadsaid nothingabout Neal and Matthews having left the warehouse unattended, the Corries musthave talked, before the coffeebreak, about discharging the men and the reason musthave beensomethingwhich happened before Neal and Matthews went to coffee, evenassumingthat they went at the same time.That afternoon, Union Representative Jackson told President Corrie that three ofthe shop and warehouse employees had chosen to be represented by the Union.Although Jackson did not name the three men, Corrie replied that Neal, Matthews,and Penningtonhad been discharged and that the Union, therefore, did not have amajority.After lunch, President Corrie asked employee Haynes whether he had beenapproached about the Unionand inanother conversation a day or two later, toldHaynes that "If the Union got in, it would break him, or something like that ...: .The facts set forthsupra,disclose that, on April 22, the Company:1.Suddenly decided to and did discharge three of the five hourly paid employees afew hours after threeof them hadsigned union cards.2.Discharged every man who had signed a card.3.Discharged no employee who had not signed a card.4.Discharged employee Pennington although, admittedly, he had done nothing thatday, or even that week, which constituted valid cause for discharge.The explanation`given by Thomas Corrie for including Pennington was that he "thought while wewere doing it wewould lust do the whole thing, because Neal and Pennington arevery good friends.Neal had gotten Pennington his-job there." [Emphasis supplied.]This explanation in itself suggests, at the very least, that the reason Pennington wasincluded was something unrelated to his work and that the "problem" could be solvedonly by discharging all three men.5.Found time to decide upon and effectuate discharges although, allegedly, theCorries had been too busy getting the Nitro store built to discharge them earlier.Moreover, the discharges meant that in the busy weeks just before and after the Nitrostore opened, the Corries would have to find, interview, and hire at least three newemployees. (As statedsupra,Davis would be leaving soon to go on vacation beforebeing inducted into the Army.)In addition, on April 22, the Company:1.Discharged all of its experienced shop and warehouse employees.As a result,the warehouse and shop would have to operate for a considerable period with inex-perienced help.Although Haynes was allegedly too inexperienced to look after thewarehouseduring a 15-minute break,even though he could easily have called Nealand Matthews to help him, the discharges meant that the inexperienced Haynes wouldhave to look after the warehousefull timewith the help of employees witheven lessexperience than he had. Similarly, the Company discharged Pennington, its onlyexperienced employee (except Davis who was leaving), just at the time the Nitro storewould need to be supplied with door units which are fabricated only at Charleston.2.Failed to tell the men why they were discharged. Thus, Thomas Coriie gave noreason and George Corrie said only that their work was "unsatisfactory."Cf.N.L.R.B. v. Griggs Equipment, Inc.,307 F. 2d 275, 278 (C.A. 5) in which the courtnoted that the company's failure to give an explanation for its action "would beenough to support an inference that the [action] was discriminatory."That afternoon,George Corrie did tell Union Representative Jackson that Neal had "meddled"-inthe Company's business by criticizing an employee in the presence of a customer, acharge which neither Corrie had mentioned 2s (Efforts to bargain collectively couldalso be characterized as "meddling" in matters which are strictly company business.)Thus, the coffeebreak incident was not mentioned by anyone on April 22, includingGeorge Corrie, and, as foundsupra,Matthews did not go to coffee that morning.3.Sought to get the employees off the premises as quickly as possible.EvenPennington, who had done nothing that day for which he could have been dischargedvalidly, was invited to leave.Even assumingargnendothat Neal and Matthews wentto coffee at the same time, their conduct does not seem to be so serious that theirpresence could not be tolerated for the rest of the day or even the rest of the work-week, especially when their termination would leave only the inexperienced Haynesto look after the warehouse.On the other hand, if the men had been permitted towork the rest of the day, they might have been able to persuade Haynes to join theUnion.More importantly, if the Union had requested recognition and bargainingwhile Neal, Matthews, and Pennington were still on the payroll, it would almost cer-23The Corries were the General Counsel's leadoff witnesses and were called later by theRespondent also. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDMainly have contended that it represented a majority of the employees at the time itrequested bargaining and that the Company was under a duty to bargain even if Neal,Matthews, and Pennington were subsequently discharged.4.Based its refusal to bargain on the fact that Neal, Matthews, and Pennington hadbeen discharged that morning although the union representative had not mentionedtheir names.245.Disclosed its knowledge of, and its attitude toward, the union activity by ques-tioning the undecided Haynesafter lunchon April 22 about his "contacts" with theUnion and by warninghim, aday or two later, that it would "break" the Company ifthe Union "got in."As set forthsupra,the union representatives did not talk toPresident Corrie until sometime after 3 p.m. on April -22, at which time PresidentCorrie claimed that he knew nothing about the Union.The foregoing facts,includingthe small number of employees, the timing of thedischarges, the selection for discharge of only those employees who had signed cards,George Corrie's questioning of Haynes after lunch on April 22, and George Corrie'sstatement to Jackson after 3 p.m., convinced me and I find that the Company knewwhen it discharged Neal, Matthews, and Pennington, that they had authorized theUnion to represent them. Even without Corrie's questioning of Haynes and his state-ment to Jackson, it would stretch credulity too far to believe that the events onApril 22 were nothing more than an "incredible series of coincidences"(N.L.R.B. V.Camco, Inc.,340 F. 2d 803, 810 (C.A. 5) ); i e., that the Company's decision underthe circumstances and with the results discussed above, was wholly unrelated to thefact that the men hadsigned union cardsthatmorning.Cf.Angwell Curtain Com-pany, Inc. v. N.L.R.B.,192 F. 2d 899, 903 (C.A. 7).The same facts, in combination, also cause me to find that the Company dischargedthe men because they signed union cards, sought to persuade Davis and Haynes tosign cards, and in order to avoid its obligation to bargain by destroying the Union'smajority.As the court pointedout inN.L.R.B. v. Southern Desk Company, 246F. 2d 53, 54 (C A. 4), the Board may properly consider "circumstantial" evidenceand draw reasonable inferences from it. Examples of "circumstantial" evidence whichthe Board may consider include the timing of the discharges(Southern Desk, supra;Hickory Chair Manufactuirng Company v. N.L.R.B.,131 F. 2d 849, 850 (C.A. 4);N.L.R.B. v. Tru-Line Metal Products Company,324 F. 2d 614, 616 (C.A. 6) ); thefact that all or most of the employees discharged or laid off were union members andthat no nonmembers or only a few nonmembers were involved (Cf.N.L.R.B. v.Camco, Inc.,340 F. 2d 803, 810 (C.A. 5)); and the company's failure to tell theemployees why they were being discharged and the failure of the reasons eventuallyasserted to stand up under scrutiny(Griggs, supra).In fact, the court said inGriggsthat failure to tell the employees why they were laid off "would be enough to supportan inference that [the action] was discriminatory" and that the failure of the reasonssubsequently stated to withstand scrutiny "sustains" and "buttresses" an inferencethat the company's actionswere discriminatorily motivated."While union membership in itself is no bar to the discharge of employees, it some-times discloses the real motive actuating an anti-union employer in discharging suchemployees, notwithstanding other asserted reasons."N.L.R.B. v.W. C. Nabors,d/b/a Nabors Company,196 F 2d 272, 275 (C.A. 5), cert. denied, 344 U.S. 865.And the court remarked inN.L.R.B. v. Davidson Rubber Co.,305 F. 2d 166, 169(C.A. 1), that the fact that the "key" employee or employees in the union campaignwere discharged "may supply shape and substance to otherwise equivocalcircumstances."That the reasons given for the discharges do not stand up under scrutiny has beendemonstrated above.Although Thomas Corrie admitted that Neal and Matthewswould probably not have been discharged on April 22 but for their [alleged] presencein the coffee area, the record does not support his claim that Matthews and Neal werein the coffee room together.Thus, as notedsupra,Supervisor Casdorph's testimonyto that effect conflicts with his statement in his preheating affidavit, there is no claimthat he sent one or the other of the two men back to the warehouse as he surely wouldhave done if they had left the warehouse unattended, and the incident was not men-tioned by anyone on April 22. In fact, Corrie indicated later that there was no ruleagainstNeal and Matthews going to coffee at the same time for he testified thata Casdorph's failure to deny that he knew, prior to the discharges, about the unionactivity, his failure to claim that he and the Corries did not talk about the Union before10 a in , his assertion that the Corries never discussed the discharges with him and hisinsistence that he did not really know why the men were discharged cause me to suspectthat Casdorph knew more than he admitted about the events on April 22 and that heconcealed what he knew because it would have been damaging to the Corries. CORRIE CORPORATION OF CHARLESTON481Haynes was the warehouse employee who was not supposed to go to coffee with theothers.This means, of course, that even if Neal and Matthews were in the coffeeroom together, this was not the reason why they were discharged.Pennington, in turn, had done nothing that day (except to sign a union card) forwhich he could have been discharged.Admittedly, he was included only becausehe and Neal were very good friends and Corrie decided he might just as well "do thewhole thing" at the same time.Moreover, even if Neal and Matthews went to coffee together in violation of a rule,.their "misconduct" would seem too "trivial" to explain adequately the Company's deci-sion to act immediately even though its action left the Company with no experiencedwarehouse or shop employee during a critical period; i.e., just before and after theNitro store was opened.Cf.Hickory Chair Manufacturing Company v. N.L.R.B.,131 F. 2d 849, 850 (C.A. 4), in which the court stated that the assertion of "trivial"excuses for the Company's action creates a "presumption" that the real reason wasthe employees' union activity and that the discharge of three employees "upon flimsypretexts strongly supports" a finding that the discharges were discriminatory.Although Corrie also listed a number of things the employees had done or had notdorie in the weeks or months before April 22 to which the Company objected, most ofthe "mistakes" occurred shortly after the men were hired; i.e. months earlier, and inmost cases, nothing had been said to the employees at the time.None had beenthreatened with discharge and the record as a whole makes it clear that the dischargeswere precipitated by something which happened on April 22.Of course, the fact that the Company had grounds for which it could have dis-charged the three men validly does not mean that they were discharged for thosereasons alone or for those reasons primarily.On the contrary, as the court stated inNachman Corp. v. N.L.R.B.,337 F. 2d 421, 422 (C.A. 7) :It is well settled that the presence of valid grounds for an employee's dischargedoes not legalize it where "other circumstances indicate that the union activityweighed more heavily in the decision to discharge him than did dissatisfactionwith his performance." (Case citations omitted.)See alsoWonder State Manufacturing Company v. N.L.R.B.,331 F. 2d 737 (C.A. 6);N.L.R.B. v. Jamestown Sterling Corp.,211 F. 2d 725, 726 (C.A.2); N.L.R.B. v.WTVJ, Inc.,268 F. 2d 346, 347-348 (C.A. 5), and cases cited therein.In sum, 1 am convinced that the reasons asserted by the Company for the dis-charges were but pretexts put forward to justify its action and that neither Neal,Matthews, nor Pennington would have been discharged had the Company not learnedthat they had signed union cards that morning and had it not wished to avoid itsstatutory obligation to bargain with the majority of its employees in an appropriatebargaining unit.2.The Company's conduct which violatedSection 8(a)(1) of the ActA few hours after the discharges, President George Corrie asked employee Hayneswhether he had been "approached" about the Union and a day or two later, toldHaynes that it would "break" the Company if the Union "got in." By the latter state-ment, Corrie was warning Haynes that the Company would have to "close" if theemployees chose to be represented by a union. Cf.N.L.R.B. v. Tru-Line Metal Prod-ucts Company,324 F. 2d 614, 616 (C.A. 6), in which the court viewed a statementthat the company would have to "fold up" if theunion"gets in" as tantamount to athreat to close the plant.The question of whether "predictions" or statements of "opinion" may be coercivehas been considered by both the Board and the courts and both have held them viola-tive of the Act.As the court saidinInternationalUnion of Electrical, Radio andMachine Workers (NECO Electrical Products Corp.) v. N.L.R.B.,289 F. 2d 757,762-763 (C.A.D.C.), in order to be protected the speaker must have some reasonablebasis forhis "prediction." See alsoN.L.R.B. v. Miller,et al., d/b/a Miller Charles &Co., 341 F. 2d 870, 871 (C.A. 2). In the words of another court, "in order not to be athreat a prediction must relate to an event over which the speaker has no control."N.L.R.B. v. Teamsters, Chaufeurs, Warehousemen and Helpers of America, Local901, 314 F. 2d 792, 794 (C.A. 1). And the fact that the speaker may believe whathe is saying is no defense.N.L.R.B. v. Tru-Line Metal Products Company, et al., 324F. 2d 614, 616 (C.A. 6).It is also well settled that the testis notwhether the employees were in fact coercedbut whether the statements "tend" to coerce the employees, i.e. the test is an objec-tive one and proof of actual coercion is not required. See, for example,N.L.R.B. v.Wilbur H. Ford, d/b/a Ford Brothers,170 F. 2d 735, 739 (C.A. 6).221-731-67-vol. 1518-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is reasonable to assume that an employee who has observed the prompt dis-charge, of all of his fellow employees who signed union cards would realize that hisanswer to his employer'squestion about his own union activity might affect his ownjob security.And when his employer came backa second timeto warn about theconsequences of a successful union campaign,he could well believe that the employerwould take even more drastic action if the discharges did not put an end to the unionactivity.It could also be expected that the employee would warn the men hired toreplace the dischargees about their employer's attitude toward efforts to obtain unionrepresentation.Although evidence that Haynes was in fact coerced is not required, Haynes'demeanor and his testimony disclosed that he was anxious to persuade the Corriesthat he had refused, in unequivocal terms, to have anything to do with the Unionalthough he, in fact, had said only that he would talk to his wife.He even testifiedthat he told George Corrie that he had not been "approached" about the Unionalthough he in fact had been and, according to George Corrie, answered "yes" toCorrie's question.Having considered Corrie's interrogation of and statement to Haynes in the lightof the entire record, including the discharges shortly before, I conclude that the inter-rogation and warning constituted interference, restraint, and coercion, and thatRespondent thereby violated Section 8 (a) (1) of the Act.3.The Company's refusal to bargain in violation of Section 8 (a) (5)and (1) of the ActAs set forthsupra,theUnion sought to bargain for the shop and warehouseemployees at the Charleston store and this is the unit alleged in the complaint to beappropriate for bargaining.When Union Representative Jackson told President Cor-rie, on the afternoon of April 22, that three of the five employees in those classifica-tions had authorized the Union to represent them, Corrie did not question the appro-priateness of the unit for which the Union sought to bargain and, in effect, concededthat the Union represented a majority of the employees, prior to the discharges, bystating that he had "fired" the three men and that, therefore, the Union no longerrepresented a majority of the employees.25However, Respondent contended at the hearing andin itsbrief that the unit forwhich the Union sought to bargain and the one alleged to be appropriate in the com-plaint is not appropriate.Instead,according to Respondent,the only appropriateunit would be one which included the hourly paid employees of all three Corrieowned and controlled corporations; i.e., the Respondent and the corporations whichown and/or operate the stores at Parkersburg and Nitro.When the Charleston store opened for business on the morning of April 22, therewere five hourly paid employees on the payroll and it is undisputed that three ofthem had signed union cards.26All five worked under Supervisor Casdorph, theyworked in adjacent buildings and often worked on the same job. For example, ifthere was a large amount of merchandise to be loaded or unloaded, the shop employ-ees helped out the warehouse employees.The warehouse employees who reported for work that morning in Parkersburgwere 79 miles away and none of them had ever worked at Charleston. They wereon a different payroll, their hours were set by the local manager who also directedtheir work generally.Their timecards were kept in Parkersburg and the Parkersburgmanager had authority to recommend which job applicants should be hired, whichemployees should and which should not receive the periodic pay increases, and which(if any) should be discharged.Of course, the Nitro store did not open for another3 weeks but when it did, the Nitro manager had and exercised the same authority overthe warehousemen working at that store that the Parkersburg manager had and exer-25 Since Corrie did not question Jackson's claim that three of the men had authorizedthe Union to bargain for them but, on the contrary, tacitlyrecognizedthat theyhad doneso, Jackson was under no obligation to volunteer"proof" of his statement;i.e., to offerproof of an undisputed fact. In any event, the Union offered, in its followup letter ofApril 26, to establish its majority by any "reasonablemeans."25 The others on the payroll were the Corries,the salesmen and their supervisor, officeemployees, and Supervisor Casdorph. I do not understand Respondent to be contendingthat the salesmen and the office employees should also be in the unit. In any event, theseemployees are not hourly paid, do not punch the timeclock,do completely different workand do not have a sufficient"community of interest" with the shop and warehouse em-ployees to warrant including them in the unit. CORRIE CORPORATION OF CHARLESTON483cised at his location.However, like most local store or plant managers,' the Parkers-burg and Nitro managers were required to observe and enforce company policiesestablished at a higher managerial level.It is also clear that the interchange of employees from one store to another isminimal if nonexistent.Charleston employees make about one delivery a month toboth Parkersburg and Nitro and occasionally install a new display in the sales roomat those locations. If the Parkersburg or Nitro store is particularly busy, the Charles-ton men might help out in the warehouse for a few hours although there is no docu-mentary evidence that they had ever actually done so.However, if and when thishappened, the Parkersburg or Nitro store would be "charged" for their "time." Theonly transfer of an hourly paid employee from one store to another was the perma-nent transfer of a warehouse employee from Charleston to Nitro which the employeehimself requested. In fact, Piesident Corrie stated in his affidavit that there was nointerchange of employees between Charleston and Parkersburg. (The Nitro storeprobably had not been opened when Corrie gave his affidavit.)Concededly, the three corporations are owned and controlled by the Corries.Allbasic policies, including labor policy, are established by the Corries, and the policiesare the same at all three stores. In addition, most of the clerical work for the threecorporations is done at Charleston although each store pays its share of the costs.Each has its own bank account and is "charged" for any service, money, or mer-chandise provided by one of the others.Although the Board holds that a single-plantunit is presumptively appropriate for bargaining, multiplant units may also be appro-priate if, for example, there is a history of bargaining on the broader basis and/or ifa substantial percentage of the employees is transferred among the plants (or stores)frequently and on a nonpermanent basis 27On the other hand, inHot Shoppes, Inc.,139 NLRB 1253, a case in which thefacts are very similar to those herein, the Board rejected the Company's contentionthat the only appropriate bargaining unit was one which included employees (of thecompany) who worked at the Friendship Airport near Baltimore, Maryland, andthose who did the same kind of work at the National Airport near Washington, D.C.,about 35 miles away.Although the two operations were centrally controlled, theemployees at the two airports enjoyed companywide seniority, their rates of pay andworking conditions generally were the same, and transfer of employees between thetwo airports had occurred, the Board concluded that a unit limited to the employeesat Friendship was appropriate.As the Board pointed out, it has (139 NLRB at1255)frequently held in cases involving centralized personnel policies and labor rela-tions, as here, that, absent a history of collective bargaining on a broader basis,separate units of an employer's operations may be appropriate by reason of theexistence of day-to-day operating autonomy in each unit, geographical sepa-ration of the operations, and the lack of substantial interchange [of employeesbetween the various operations].28InSanborn Telephone Company, Inc.,140 NLRB 512, 514-515, the Board alsostated that its policy was not "to compel a labor organization to represent the mostcomprehensive grouping" of employees. In holding a smaller unit appropriate, theBoard again relied on the absence of a bargaining history on the basis of an all-inclusive unit, the day-to-day autonomy of each operation, their geographical sepa-ration, the limited number of employee transfers, and the infrequent contacts betweenthe employees.Moreover, inDixie Belle Mills, Inc., supra,the Board reversed a Regional Direc-tor's finding that the appropriate unit included the employees at the plants of twowholly owned subsidiaries because the management of the two plants was so closelyintegrated that they constituted a single enterprise and the two companies constituteda single employer.The Board noted the 20-mile separation of the plants and theexistence of most of the other factors previously set forth.Although the Board agreedthat the two companies constituted a single employer, it held that this "determina-tion" did not establish that only an employer-wide or multiemployer unit is appropri-ate.As stated by the Board, "the factors which are relevant in identifying the breadthof an employer's operation are not conclusively determinative of the scope of thewCf. DixieBelleMills, Inc., a Wholly-Owned Subsidiaryof Bell Industries,Inc.,139NLRB 629, 631.29The two cases are similar in still another respect for the company pointed out thatit would shortly open a third operation at the Dulles Airport which also serves Washington 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit."The Board also recognized that the larger unit might also beappropriate but added that it did not follow that a single-plant unit was not also appro-priate.Itwould find the multiplant unit to be the only one appropriate, the Boardsaid, only if the plants were so integrated as a result of bargaining and were so inte-grated as to destroy the identity of the individual plants.Therefore, even if it is assumedarguendo,that the three Corrie corporations are,in effect, a "single employer," as contended by Respondent, it does not follow that asingle unit is the only one appropriate for bargaining.Moreover, if the complaintherein had named all three corporations as respondents on the theory that they con-stituted a single employer, I suspect that the Parkersburg and Nitro companies wouldhave objected vigorously on the ground that they were in no way responsible for theactions of the Charleston corporation vis-a-vis its own employees, such as the dis-criminatory discharge of Neal, Matthews, and Pennington, and would have arguedthat they should not be required to draw upon their separate bank accounts to makethe dischargees whole for any losses they may have suffered because the Charlestoncorporation, acting entirely independently, had discharged them because of their unionmembership and activity.Having considered all of the facts set forth above, including the geographical sepa-ration of the three stores, the absence of any real interchange of the employees of thevarious stores, the fact that most of the hourly paid employees at one store have nocontract whatsoever with the hourly paid employees at the other stores, and theautonomy of the day-to-day operations at each location, I conclude that all shop andwarehouse employees of the Respondent at its Charleston location, excluding officeclerical employees, salesmen, guards, and supervisors as defined by the Act, consti-tute a unit appropriate for the purpose of collective bargaining within the meaningof Section 9(b) of the Act.20It is well established that the validity of an employer's refusal to bargain must bedetermined upon the basis of the reason or reasons asserted by the Company at thetime it refused to bargain and in the light of its entire course of conduct.And, asset forthsupra,President Corrie's own testimony discloses that his only reason forrefusing to bargain with the Union was the fact that employees Neal, Matthews, andPennington had been discharged that morning.However, it has been found that theCompany knew, when it discharged the men, that they had authorized the Union torepresent them and that it discharged them because of their union activity and inorder to destroy the Union's majority. It follows, therefore, that the men remainedemployees of the Company as a matter of law and that, as I find, the Union repre-sented a majority of the employees in an appropriate bargaining unit when it requestedrecognition and bargaining 30Having sought to avoid its obligation to bargain bydischarging all of the employees who signed union cards, it also follows, and I find,that the Company's refusal to bargain was motivated by its opposition to the prin-ciple of collective bargaining and that its refusal to bargain violated Section 8(a)(5)and (1) of the Act.III.THE REMEDYHaving found that Respondent engaged in the unfair labor practices set forthabove, the Recommended Order will direct Respondent to cease and desist therefromand to take the affirmative action normally required in suchcases.Any backpayfound to be due Carl Neal, Robert Oscar Pennington, and Anthony Steven Matthewsshall be computed in accordance with the formula set forth in F.W. Woolworth Com-pany,90 NLRB 289, and IsisPlumbing & Heating Co.,138 NLRB 716. Since theUnion represented, as a matter of law, a majority of the employeesin anappropriatebargaining unit at the time Respondent refused its request to bargain, the Recom-mended Order will require that it bargain with the Union, on request.In view of the broad range of Respondent's illegal conduct, including its dischargeof Neal, Matthews, and Pennington, action which goes to the very heart of the Act(N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532, 536 (C.A. 4) ), I am convinced thatRespondent would interfere with its employees' statutory rights under similar cir-cumstances in the future.The Recommended Order, therefore, will direct the Re-spondent to cease and desist from engaging in conduct which in any manner denies itsemployees the rights guaranteed them by the Act.20As the court saidinFlorencePrinting Co V. N.L R I3.,333 F. 2d 289, 291 (C A 4),"Even if the company entertained doubt [about the appropriateness of the unit], it-isno defenseto a refusal-to-bargain charge where the unit is proper."90 Section 2(3) of the Act includes in the term "employee" any employee "whose workhas ceased . . . because of any unfair labor practice . . . CORRIE CORPORATION OF. CHARLESTON485CONCLUSIONS OF LAW1.Corrie Corporation of Charleston is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.Chauffeurs, Teamsters and Helpers Local No. 175, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America is a labor organi-zation within the meaning of Section 2(5) of the Act.3.Ernest Casdorph is a supervisor within the meaning of Section 2 (11) of the Act.4.All shop and warehouse employees of the Respondent at its location at Charles-ton,West Virginia, excluding all office clerical employees, salesmen, guards, profes-sional employees, and supervisors as defined by the Act, constitute an appropriatebargaining unit.5.At all times material herein, the Union represented, as a matter of law, a major-ity of the employees in the above unit.6.By discharging employees Neal, Matthews, and Pennington because of theirunion membership and activity and in order to destroy the Union's majority, Respond-ent violated Section 8 (a) (3) and (1) of the Act.7.By refusing to bargain with the Union, on request, because the discriminatorydischarges had destroyed the Union's majority, the Company violated Section 8(a) (5)and (1) of the Act.8.By interrogating employee Haynes concerning his union activity and by warn-ing him about the adverse consequences of a successful union campaign, Respondentviolated Section 8 (a) (1) of the Act.31RECOMMENDED ORDERUpon the' foregoing findings, of fact, conclusions of law, the entire record, andpursuant to Section 10(c) of the Act, I recommend that the Respondent, Corrie Cor-poration of Charleston, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Chauffeurs, Teamsters and Helpers Local No.175, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, or in any other labor organization, by discharging or discriminatingagainst its employees in any other manner because of their union membership andactivity and in order to destroy the Union's majority.(b)Refusing to bargain, on request, with the above-named Union, the majorityrepresentative of its employees in the following appropriate bargaining unit:All shop and warehouse employees of the Respondent at its location at Charleston,West Virginia, excluding office clerical employees, salesmen, guards, professionalemployees and supervisors as defined by the Act.(c)Coercively interrogating employees concerning their union activity and warn-ing them about the adverse consequences of a successful union campaign.(d) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to form, join, or assist Chauffeurs, Teamsters and HelpersLocal No. 175, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization, to bargain collectivelythrough a representative of their own choosing, or to engage in other concertedactivity for the purpose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activity.2.Take the following affirmative action necessary to effectuate the policies ofthe Act(a)Offer Carl Neal, Robert Oscar Pennington, and Anthony Steven Matthewsimmediate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges, and make themwhole for any losses they may have suffered by reason of the discrimination againstthem, in the manner set forth in the section entitled, "The Remedy."Notify theabove-named employees if presently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.(b) Bargain collectively, upon request, with Chauffeurs, Teamsters and HelpersLocal No. 175, International Brotherhood of Teamsters, Chauffeurs, Warehousemen31Having found that Respondent engaged in conduct which violated Section 8(a)(1),(3), and (5) of the Act, I deny its motion to dismiss the complaint, filed along with its brief. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Helpersof America, the statutory representative of its employees in the above-described appropriatebargaining unit,with respect to rates of pay, hours of employ-ment, andother terms and conditions of employment, and if an understanding is.reached, embody suchunderstandingin a signed agreement.(c) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other reports necessary to analyze theamount of backpay due under these recommendations.(d) Post at its plant copies of the attached notice marked "Appendix." 32Copiesof said notice to be furnished by the Regional Director of Region 9, shall, after beingsigned by Respondent's representative, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days thereafter, in conspic-uous places, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of the receipt of this Decision, what steps the Respondent has taken to complyherewith.3333 In the event that this Recommended Order be adopted by the Board, the words, "a-Decision andOrder" shall be substituted for the words "the Recommended Order of a,Trial Examiner" in the notice. In the further event that the Board'sOrderbe'enforcedby a United States Court of Appeals, the words, "a Decree of the United States Courtof Appeals, Enforcing an Order" shall be substituted for the words, "a Decision and Order "23 In the event that thisRecommendedOrder be adopted by the Board, this provisionshallbe modified to read, "Notify said Regional Director, in writing, within 10 days fromthe date ofthis Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant-to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in Chauffeurs, Teamsters and HelpersLocal No. 175, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other union, by discharging or by dis-criminating in any other manner against employees because of their unionmembership and activity and in order to destroy the union's majority.WE WILL NOT coercively question employees concerning their union activityor warn them about the adverse consequences of a successful union campaign.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in their right to join, work for, attend meetings of, or otherwise helpChauffeurs, Teamsters and Helpers Local No. 175, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, or any otherlabor organization.WE WILL offer Carl Neal, Robert Oscar Pennington, and Anthony StevenMatthews immediate and full reinstatement to their former or substantiallyequivalent positions, without loss of seniority or other rights and privileges, andWE WILL pay each of them the amount of money necessary to compensate themfor any loss he has suffered because of his discriminatory discharge.WE WILL bargain, on request, with Chauffeurs, Teamsters and Helpers Local'No. 175, International Brotherhood of Teamsters, Chauffeurs, Warehousemerrand Helpers of America, as the representative of the employees in the unit setforth below, concerning wages, hours, and other terms and conditions ofemployment and, if agreement is reached, we will put the agreement in writingand will sign it:All shop and warehouse employees of the Company at its location atCharleston,West Virginia, excluding office clerical employees,salesmen,guards, professional employees, and supervisors as defined by the Act.All of our employees are free to become, remain, or to refrain from becoming orremaining members of Chauffeurs, Teamsters and Helpers Local No. 175, Interna- STEERE BROADCASTING CORPORATION487tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,or any other labororganization,except to the extent that such right may be affectedby an agreement in conformity with Section 8(a)(3) of theNational LaborRelations Act.CORRIE CORPORATION OF CHARLESTON,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board'sRegional Office, Room 2023,Federal Office Building,550 Main Street,Cincinnati,Ohio 45202,Telephone No.684-3627.Steere Broadcasting CorporationandAmerican Federation ofRadio and Television Artists, Detroit Local,AFL-CIO.CasesNos. 7-CA-4786, 7-CA-4872, 7-CA-4977, and 7-CA-4977 (2),(3), and (4).April 28,1966DECISION AND ORDEROn November 24, 1965, Trial Examiner Robert L. Piper issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.He also found that the Respondent had notengaged in certain alleged unfair labor practices and recommendeddismissal of these allegations of the complaint.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision anda supporting brief.The General Counsel filed a cross-exception anda supporting brief, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record158NLRB No. 45.